EXHIBIT 4.1 Execution Version AptarGroup, Inc. First Amendment Dated as of November 30, 2010 to Note Purchase Agreement Dated as of July 31, 2006 Re:$50,000,000 aggregate principal amount 6.04% Senior Notes, Series 2006-A, Due July31, 2016 First Amendment to Note Purchase Agreement This First Amendmentdated as of November 30, 2010 (the or this “First Amendment”) to the Note Purchase Agreement dated as of July 31, 2006 is between AptarGroup, Inc., a Delaware corporation (the “Company”), and each of the institutions which is a signatory to this First Amendment (collectively, the “Noteholders”). Recitals: A.Pursuant to that certain Note Purchase Agreement dated as of July 31, 2006 (the “Note Purchase Agreement”) between the Company and each of the purchasers listed in ScheduleA thereto, the Company has heretofore issued $50,000,000 aggregate principal amount of Notes designated as its 6.04% Senior Notes, Series 2006-A, due July31, 2016 (the “Series 2006-A Notes”). B.The Noteholders are the holders of more than 50% of the principal amount of the Series 2006-A Notes outstanding as of the date of this First Amendment (exclusive of Notes owned by the Company or any of its Affiliates). C.The Company and the Noteholders now desire to amend the Note Purchase Agreement in the respects, but only in the respects, hereinafter set forth. Now, therefore, upon the full and complete satisfaction of the conditions precedent to the effectiveness of this First Amendment set forth in Section 3.1 hereof, and in consideration of good and valuable consideration the receipt and sufficiency of which are hereby acknowledged, the Company and the Noteholders do hereby agree as follows: Section1. Amendments. Section1.1. Section 10.2(i) of the Note Purchase Agreement shall be and is hereby amended by deleting the period at the end of the first sentence and adding the following proviso at the end of the first sentence: and provided, further, that no Lien created, assumed or incurred pursuant to this Section 10.2(i) shall secure the Bank Credit Agreement or related guaranties unless the Notes are also secured equally and ratably pursuant to an agreement reasonably satisfactory to the Required Holders. Section1.2. The following shall be added as a new Section 22.8 to the Note Purchase Agreement: Section 22.8.FASB 159.For purposes of determining compliance with the financial covenants contained in this Agreement, any election by the Company to measure an item of Indebtedness using an amount other than par (as permitted by FASB 159 or any similar accounting standard) shall be disregarded and such determination shall be made as if such election had not been made. AptarGroup, Inc.
